DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on October 10, 2022 is acknowledged.  The traversal is on the ground(s) that “even if the shield was used in a materially different process, such as a process of blocking water migration, the shield in the basin would still have the effect of reducing the growth of organisms by absorbing light, blocking light, and/or filtering debris. Hence, the apparatus of Group I cannot be used to practice a materially different process other than the method of Group II”.  This is not found persuasive because, as evidenced by the reference to Shin et al ‘367, which is cited herein as of interest, the shields (9L,9R) in the basin (3) of the reference would function to block wind and thus would anticipate independent claim 1 of elected Group I, but would not function to reduce the growth of organisms by absorbing light, blocking light, and/or filtering debris, as required by independent claim 10 of Group II.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 10, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
5.	The disclosure is objected to because of the following informalities: Paragraph [0007], line 2, “Potions” should be replaced by --Portions--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 63-67772 (English Abstract; Figs. 1 and 2).
JP 63-67772 (English Abstract; Figs. 1 and 2) teaches a cooling tower having a fill media (5) of conventional design, such as convoluted polymer sheeting packs (claim 8), a water distribution system (4) for distributing water onto the fill media, a basin (8) to collect the water, and a shield (7) disposed in the basin (8), as required by instant independent claim 1.  The shield of the reference is in the form of a non-woven, felted mat capable of filtering debris from the water falling into the basin (claim 2), the mat including copper or silver metallic fibers (15) (claim 6), the copper or silver fibers serving as a biocide (claim 7) having bactericidal and algicidal function.  Lastly, as shown by Fig. 1 of the reference, the mat (shield) is disposed horizontally within the basin to filter water passing therethrough (claim 9).
8.	Claims 1, 3, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Colclasure et al.
Colclasure et al (Abstract; Figs. 8-10; paragraphs [0021], [0022], [0025], [0026], and [0028]) teach a cooling tower (28) having a fill media (30), an inherent, but undisclosed water distribution system for distributing water onto the fill media, a basin (28A) and a shield (18) floating on the water collected in the basin, the shield serving to prevent sunlight from impinging upon the water within the basin to inhibit algae growth therein (claims 1 and 3).  One embodiment of the shield (Figs. 9 and 10) discloses the shield in the form of a mat (18) attached to a gridwork (34) by fastening means (32) (claim 4).  The fill media (30) within the cooling tower of the reference can be in the form of a mesh (see Fig. 7), as required by instant claim 8.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 63-67772.   
JP 63-67772 (English Abstract; Figs. 1 and 2) as applied above substantially discloses applicant’s invention as recited by instant claim 5, except for a specific recitation that the shield is formed with an open mesh portion and a portion with a tighter mesh.  Fig. 1 of the reference suggests that the filter mat (7) is in the form of a mesh material, while Fig. 2 of the reference suggests that the embodiment of the mat that includes the metallic fiber layer (15) would include a mat having a tighter portion (metallic portion 15) and looser mesh type portion (16), thereby creating a filter structure that would allow easy passage of water through the structure, with a tighter mesh portion that would filter out smaller contaminants.  It would have been obvious for an artisan at the time of the filing of the application, to construct the filter mat for use within the basin of the cooling tower, having different mesh sizes in different portions of the mat, in view of the overall teaching of the Japanese reference, since such would provide a stable structure having low pressure drop across the mat and being capable of filtering fine contaminants within a tighter mesh portion of the filter mat.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/12-14-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776